

Exhibit 10.6

AMENDMENT NO. 1 TO TRANSITIONAL OPERATING AGREEMENT
 
AMENDMENT NO. 1, dated as of February 29, 2008 (this “Amendment”), to that
certain Transitional Operating Agreement, dated as of February 1, 2008
(the “Operating Agreement”), by and among Cenac Towing Co., Inc., a Louisiana
corporation (“Cenac Towing”), Cenac Offshore, L.L.C., a Louisiana limited
liability company (together with Cenac Towing, the “Cenac Companies”), Mr. Arlen
B. Cenac, Jr., a resident of Houma, Louisiana and the sole owner of all the
stock and equity interests of the Cenac Companies (the “Stockholder” and,
together with the Cenac Companies, the “Operators”), and TEPPCO Marine Services,
LLC, a Delaware limited liability company (the “Owner”).
 
RECITALS
 
WHEREAS, on February 1, 2008, the Operators agreed to provide the Services to
the Owner upon the terms and subject to the conditions set forth in the
Operating Agreement for the fees and reimbursement of the costs set forth
therein;
 
WHEREAS, the Owner, Horizon Maritime, L.L.C., a Louisiana limited liability
company (“Horizon”), the Stockholder and the other members of Horizon have
executed an Asset Purchase Agreement, of date even herewith, providing for the
purchase of substantially all of the business operations and assets of Horizon,
as described and upon the terms and subject to the conditions and exceptions set
forth therein; and
 
WHEREAS, the Owner and the Operators wish to amend the Operating Agreement as
provided herein in connection with the acquisition by the Owner of assets from
Horizon to provide for the operation thereby the Operators;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree that,
effective as of the date of this Amendment, the Operating Agreement shall be
amended as follows:
 
ARTICLE I
DEFINITIONS
 
1. Definitions.  Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the respective meaning ascribed to such terms in the
Operating Agreement.
 
ARTICLE II
AMENDMENTS TO THE OPERATING AGREEMENT
 
1. Amendment to the Recitals to the Operating Agreement.  The first Recital to
the Operating Agreement is hereby amended and restated in its entirety as
follows:
 
“WHEREAS, the Owner, TEPPCO Partners, L.P., a Delaware limited partnership (the
“Partnership”), and the Operators have entered into that certain Asset Purchase
Agreement dated as of the date hereof (as amended from time to
 

--------------------------------------------------------------------------------


                                
                                time, the “Purchase Agreement”), pursuant to
which the Operators have sold to the Owner certain marine assets and rights
relating to the Operations, as specified and defined in the Purchase Agreement;”
 
2. Amendments to Article I of the Operating Agreement.
 
(a) The definitions of “Asphalt Business Limitation” and “Horizon Maritime” in
Section 1.1 of the Operating Agreement are hereby deleted in their entirety.
 
(b) The definition of “Employee” in Section 1.1 of the Operating Agreement is
hereby amended and restated in its entirety to read as follows:
 
“Employee” means each employee of either of the Cenac Companies, including any
employees hired or retained after the date of this Agreement; provided, however,
that (i) in no event shall any Employee be considered to be an employee of the
Owner and (ii) nothing in this Agreement shall be construed as an offer of or
contract for employment with any such Employee.”
 
(c) The definition of “Purchased Operations” in Section 1.1 of the Operating
Agreement is hereby amended by deleting the following therefrom:
 
“from the Operators or their Affiliates”
 
(d) Section 1.1 of the Operating Agreement is hereby amended by adding the
following in the appropriate alphabetical location:
 
““Vessel” shall mean the Vessels, as defined in the Purchase Agreement, the
Vessels, as defined in that certain Asset Purchase Agreement, dated as of
February 29, 2008, by and among Buyer, Horizon Maritime, L.L.C., a Louisiana
limited liability company, and the members of Horizon Maritime, L.L.C. and any
other boats, barges or other marine vessels (including related Vessel Equipment)
owned or acquired by the Owner or by the Operators with Owner funds (for which
they are reimbursed by the Owner).”
 
2. Amendment to Article II of the Operating Agreement.
 
(a)  Clause (iii) of Section 2.1(b) of the Operating Agreement is hereby amended
and restated in its entirety to read as follows:
 
“(iii) in accordance with the usual and customary practices in the industry in
which the Purchased Operations operate, including the American Waterways
Operators Responsible Carrier Program,”
 
(b)  Section 2.2 of the Operating Agreement is hereby amended to add the
following as the last sentence thereof:
 
“The Operators represent, warrant, acknowledge and agree that any and all
Persons operating the Purchased Operations or performing Services hereunder,
 
 
2

--------------------------------------------------------------------------------


                               
                               including any crew onboard Vessels, are and shall
be Service Providers hereunder.”
 
3. Amendment to Article IV of the Operating Agreement.  Section 4.1(a) of the
Operating Agreement is hereby amended by deleting the following therefrom:
 
 
“, provided that this Section 4.1(a) shall not prohibit Stockholder’s equity
ownership in Horizon Maritime for so long as the Asphalt Business Limitation is
satisfied”
 
4. Amendment to Exhibit A to the Operating Agreement.  Section 2(f) of Exhibit A
to the Operating Agreement is hereby amended and restated in its entirety to
read as follows:
 
“Maintaining the requisite level of financial responsibility required under one
of the mechanisms established in 33 C.F.R. § 138.80 with respect to the Purchase
Operations, filing any and all required forms, financial statements and
affidavits and performing any and all audits or certifications that may be
required by such regulations.”
 
ARTICLE III
MISCELLANEOUS
 
1. Effect on the Operating Agreement.  The Operating Agreement, as amended by
this Amendment, shall remain in full force and effect and, as so amended, is
hereby ratified and affirmed in all respects.  On and after the date hereof,
each reference in the Operating Agreement to “this Agreement,” “herein,”
“hereunder” or words of similar import shall mean and be a reference to the
Operating Agreement as amended by this Amendment.
 
2. Assignment, Successors and No Third-Party Rights.  No party may assign any of
its rights or delegate any of its obligations under this Amendment without the
prior written consent of the other parties, except that the Owner may assign any
of its rights and delegate any of its obligations under this Amendment to a
subsidiary of the Partnership.  Subject to the preceding sentence, this
Amendment will apply to, be binding in all respects upon and inure to the
benefit of the heirs, executors, administrators, successors and permitted
assigns of the parties.  Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Amendment any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except such rights as shall inure
to a successor or permitted assignee pursuant to this Section 2. of Article III.
 
3. Choice of Law.  This Amendment shall be governed by the general maritime laws
of the United States, to the extent applicable, and otherwise by the internal
laws of the State of Texas (without regard to the choice of law provisions
thereof).
 
4. Construction; Section Headings; Table of Contents.  .  The language used in
this Amendment shall be deemed to be the language the parties hereto have chosen
to express their mutual intent, and no rule of strict construction will be
applied against any party hereto.  The section headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.
 
 
3

--------------------------------------------------------------------------------


 
5. Severability.  Any term or provision (or subpart or portion thereof) of this
Amendment which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Amendment or affecting the validity or enforceability of
any of the terms or provisions of this Amendment in any other jurisdiction.  If
any provision (or subpart or portion thereof) of this Amendment is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.
 
6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.
 


 


 



 
4 
 

--------------------------------------------------------------------------------

 

                      IN WITNESS WHEREOF, the parties hereto have executed this
Amendment on the date first above written.
 


 
TEPPCO MARINE SERVICES, LLC






By:                /s/ WILLIAM G. MANIAS
William G. Manias
Vice President and
Chief Financial Officer




CENAC TOWING CO., INC.






By:                 /s/ ARLEN B. CENAC, JR.
Arlen B. Cenac, Jr.
President




CENAC OFFSHORE, L.L.C.






By:                /s/ ARLEN B. CENAC, JR.
Arlen B. Cenac, Jr.
Managing Member 



 
                   /s/ ARLEN B. CENAC, JR.
Arlen B. Cenac, Jr.



 

